DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 8/16/2022. This Action is made FINAL.
Claims 8, 12-13 were canceled.
Claims 1-7, 9-11, 14-20 are pending for examination.

Response to Arguments
Applicant's arguments filed “it is respectfully submitted that Roka and Muller cannot be combined as proposed in the Office Action” have been fully considered but they are not persuasive. The examiner note that the two references are in the same field of technology and they could be combined for the benefit of “allows analyzing the 3-D properties of the scene and the moving vehicles (e.g., evaluation 3-D motion trajectories)”.

Applicant's arguments filed “claim 1 as amended recites "the received driving environment data including one or more cooperative perception messages," "the dynamic modelling including using traffic rules or car following rules to predict movement of vehicles between two moments in time," and "by using such a representation and trajectory information, the traffic reconstruction reconstructing the appearance of the one or more objects from a plurality of angles while moving in the driving environment." It is respectfully submitted that Roka and Muller - alone or in any combination - fail to disclose at least these recitations” have been fully considered but they are not persuasive. The examiner note that the amendment is a simple rollup of dependent claim 8 and 12 into independent claim 1. The new combination of limitations is rejected utilizing the combination of references cited in the previous office action. See the details regarding the rejection below.
 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The examiner noted that applicant submitted “Roka and Muller cannot be combined as proposed in the Office Action” and “Office Action has committed error by improperly determining the scope and content of the prior art” without providing proper reasoning. The arguments lacked reasoning therefore they are general allegations that do not provide information regarding how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 14-16, 18-20 is/are rejected under 35 U.S.C. as being unpatentable over  Roka (U.S. Pub No. 20200211376) in view of Muller (3-D Reconstruction of a Dynamic Environment) and Doig (U.S. Pub No. 20190339082).

	Regarding Claims 1,
	Roka teaches 
a traffic reconstruction system comprising:
one or more processors, the one or more processors being programmed to initiate executable operations comprising: (“The remote system, which will be referred to as the Cloud Computing Environment 100 in FIG. 1 constitutes three major components: The Sensor System 110, Data Store 120, and Central Management System 130. The main purpose of these components is to enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises” [18])
receiving driving environment data from at least one of a plurality of connected vehicles and one or more infrastructure devices at different moments in time, the driving environment data including at least position data of one or more objects in a driving environment, the driving environment data including camera data of the one or more objects in the driving environment, the received driving environment data including one or more cooperative perception messages (“To obtain additional information about the potential roadway obstruction, the system can select one or more vehicles from among a plurality of vehicles based, at least in part, on their proximity to the potential roadway obstruction and their sensor capabilities. For example, the system can select vehicles that are in the vicinity of the potential roadway obstruction and that are equipped with image sensors, Light Detection and Ranging (LIDAR) sensors, or both. Based, at least in part, on additional information about the potential roadway obstruction received from at least one of the one or more selected vehicles, the system can determine that the potential roadway obstruction is a specific type of roadway obstruction. “ [13]; “sensors 110 can be mounted on roads or landmarks on roads, such as traffic poles and light poles and, that is, to detect road, surface above the road, areas below the roads, traffic, and environmental conditions in real or near real time. This architecture will also entail digital mapping of the road in three dimensions, so vehicles 114, 115 can receive three dimensional data of stationary structures and objects on the road and also real time data when there's any change in those structures and objects,” [8]) ; and
analyzing the received driving environment data to generate a traffic reconstruction, the traffic reconstruction spanning over space and time. (Fig 6. 135,136; “the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads” [12]; “the same algorithm can be used to calculate the relative rate of movement based on the total number of vehicles per minute traveling along the straight path at a particular location in the last minute compared to the total number of vehicles per minute traveling along the same straight path at the same location at the same day and time in the previous week.” [25])
	Roka does not explicitly teach the dynamic modelling including interpolating the behavior of the one or more objects from the position data at the different moments in time, the dynamic modelling including using traffic rules or car following rules to predict movement of vehicles between two moments in time, the traffic reconstruction showing movement of the one or more objects in the driving environment, the traffic reconstruction projecting a representation of the one or more objects to be into different coordinate frames or viewpoints, and, by using such a representation and trajectory information, the traffic reconstruction reconstructing the appearance of the one or more objects from a plurality of angles while moving in the driving environment 
	However Muller, does explicitly teach
	the dynamic modelling including interpolating the behavior of the one or more objects from the position data at the different moments in time, (“Dynamic objects are processed by mapping all textures of an object onto a common synthetic 3-D model. The model is selected from a database by comparing its 2-D projections into the initial views with the original textures. For smooth animation, the object position needs to be updated each render cycle, which is often much higher than the typical frame rate of the input surveillance cameras. Therefore, object positions have to be interpolated along the estimated 3-D motion trajectory. Finally static and dynamic parts are combined to create the final scene, which allows free navigation for better traffic investigation and 3-D analysis.” [VII Summary and conclusion] System is interpolating data/ filling in missing data between two points of movement. The system is interpolating/interjecting perceived behavior of the vehicle to fill in missing data regarding the object to accurately show how the vehicle moves in 3D space.
	the traffic reconstruction showing movement of the one or more objects in the driving environment, (“Finally, the 3-D scene is composed of static background and dynamic objects.” [VI]; 

    PNG
    media_image1.png
    441
    364
    media_image1.png
    Greyscale

“The second part contains a common data fusion step followed by a Kalman filter for estimating the position and motion of an object in 3-D. The first task is the recognition of objects in all views. This is done by evaluating the locations of all tracked objects in all views using the previously estimated homography information” [V:B] System is creating a traffic reconstruction which shows vehicles as they move through an environment as shown in the cameras. System is merging the multiple camera feeds together to create 3D reconstruction of traffic
the traffic reconstruction projecting a representation of the one or more objects to be into different coordinate frames or viewpoints, and, by using such a representation and trajectory information, the traffic reconstruction reconstructing the appearance of the one or more objects from a plurality of angles while moving in the driving environment. (“To assign objects from one view to another the minimum error has to be located in each column, taking into account a maximum threshold to avoid wrong assignments due to segmentation and tracking errors. This is repeated for all combinations of views and the extracted information is integrated. Thus, all views of an object are associated with one unique object at a higher semantic level. Due to data fusion of multiple views, objects can be tracked even if they are occluded in other views.” [V:B]

    PNG
    media_image2.png
    373
    359
    media_image2.png
    Greyscale

	Where the system will take the camera data to reconstruct the vehicle in three dimensions which are used to allow view of the individual vehicles from a plurality of angles through the reconstruction
	It would have been obvious to one skilled in the art by the time of the effective filing date to have combined Roka with the teachings of Muller as “A 3-D model is generated that allows observing the traffic scene from an arbitrary viewpoint and direction. This enables a better visualization and  analysis of the traffic, e.g., after a crash or in an emergency situation. It also allows analyzing the 3-D properties of the scene and the moving vehicles (e.g., evaluation 3-D motion trajectories). A basic goal of surveillance systems is to get a good coverage of the observed area with as few cameras as possible to keep the costs for installation and maintenance of cameras and transmission channels and complexity in scene calibration reasonable.” [I. Introduction]
	The combination of Roka and Muller does not explicitly teach the dynamic modelling including using traffic rules or car following rules to predict movement of vehicles between two moments in time
	However DOIG, does explicitly teach the dynamic modelling including using traffic rules or car following rules to predict movement of vehicles between two moments in time. (“In an LDM information about some of the moving objects includes heading, speed and acceleration. This information can be used to predict the state or location of object/vehicle between frames or at these delta frame/p-frame times.” [122] “environmental information may be shared as a cooperative stream in CAMs/BSMs so that other vehicles that are able to receive the data are aware that the reporting vehicle is in proximity to another vehicle. In this stage, for example, if a traffic light change is in progress at the intersection, then the recipient vehicles might receive estimates of the transit speed across the intersection and whether or not the vehicles will be able to stop.” [69]. The system predicts where a vehicle will be between two moments of time, the system further uses traffic rule conditions (traffic lights) while predicting how vehicles will respond in the environment.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system of the combination of Roka and Muller to include the teachings of as taught by Doig to “provide information regarding the vehicle, its direction of travel, the size of the vehicle, among other similar information” [4] and “make better informed decisions with regard to transportation and traffic management, as well as allowing for safer and more coordinated decision-making.” [2] 

	In regards to claim 4, the combination of Roka, Muller, and Doig teaches The traffic reconstruction system of claim 1, and Doig further teaches the executable operations further include: causing a warning or message to be presented to an occupant of a vehicle based on the traffic reconstruction, or causing a waning or message to be displayed or generated on a connected infrastructure device(“Another type of advanced driver assistance system (ADAS) is a passive safety system that provides warning signals to a human driver to take actions. Both active and passive safety ADAS systems may take input from V2X and ITS systems.” [0023]; “In other cases, fixed infrastructure may give an alert to approaching vehicles that they are about to enter a dangerous intersection or alert vehicles to other vehicles or pedestrians approaching the intersection. This alert can include the state of signals at the intersection (signal phase and timing (SPaT)) as well as position of vehicles or pedestrians or hazards in the intersection. Other examples of ITS communications would be known to those skilled in the art.” [0024])

In regards to claim 11, the combination of Roka, Muller, and Doig teaches The traffic reconstruction system of claim 1, and Roka further teaches the executable operations further include: 
causing a request for driving environment data to be sent to a plurality of connected vehicles, and wherein the driving environment data is received from the plurality of connected vehicles in response to the request. (“To obtain additional information about the potential roadway obstruction, the system can select one or more vehicles from among a plurality of vehicles based, at least in part, on their proximity to the potential roadway obstruction and their sensor capabilities. For example, the system can select vehicles that are in the vicinity of the potential roadway obstruction and that are equipped with image sensors, Light Detection and Ranging (LIDAR) sensors, or both. Based, at least in part, on additional information about the potential roadway obstruction received from at least one of the one or more selected vehicles, the system can determine that the potential roadway obstruction is a specific type of roadway obstruction.“ [13])

As per claim 14, it recites A traffic reconstruction method having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

	In regards to claim 15, the combination of Roka, Muller, and Doig teaches the traffic reconstruction method of claim 14, and Roka further teaches
determining a driving maneuver for an ego vehicle based on the traffic reconstruction; and
causing the ego vehicle to implement the determined driving maneuver. (“the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads and the areas around the road,” [12]; Roka “the Artificial Intelligence Engine may inform the connected vehicle to turn around to avoid traffic congestion” [13]; “the Connected Vehicle System 160 will then send corresponding inputs to the Vehicle Control System 166 that is responsible for controlling the movement and operations of the vehicle” [49])

As per claim 16, it recites A traffic reconstruction method having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 18, it recites A traffic reconstruction method having limitations similar to those of claim 11 and therefore is rejected on the same basis. 

In regards to claim 19, the combination of Roka, Muller, and Doig teaches The traffic reconstruction method of claim 14, and Doig further teaches analyzing the received driving environment data to generate a traffic reconstruction includes:
	using traffic rules or car following rules to predict movement of vehicles between two moments in time(“In an LDM information about some of the moving objects includes heading, speed and acceleration. This information can be used to predict the state or location of object/vehicle between frames or at these delta frame/p-frame times.” [122] “environmental information may be shared as a cooperative stream in CAMs/BSMs so that other vehicles that are able to receive the data are aware that the reporting vehicle is in proximity to another vehicle. In this stage, for example, if a traffic light change is in progress at the intersection, then the recipient vehicles might receive estimates of the transit speed across the intersection and whether or not the vehicles will be able to stop.” [69]. The system predicts where a vehicle will be between two moments of time, the system further uses traffic rule conditions (traffic lights) while predicting how vehicles will respond in the environment.

	Regarding claim 20, it recites a computer program product reciting substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1. Roka further teaches: a computer program product for traffic reconstruction, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to perform a method comprising: (“The remote system, which will be referred to as the Cloud Computing Environment 100 in FIG. 1 constitutes three major components: The Sensor System 110, Data Store 120, and Central Management System 130. The main purpose of these components is to enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises” [18]) 

Claims 2-3, 5-7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Roka, Muller, and Doig in view of Martin (U.S. Pat No. 10684626).

	Regarding Claim 2
	As shown in the rejection above, Roka, Muller, and Doig teaches the limitations of claim 1.
	Roka, Muller, and Doig does not teach wherein the one or more processors are located onboard an ego vehicle, Martin does explicitly teach:
wherein the one or more processors are located onboard an ego vehicle. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “Each of the ego vehicle 50 and/or the vehicles 410a-410d may comprise one of the apparatuses 100a-100n.” Column 22, 49-50)  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, Muller, and Doig to include the teachings of as taught by Martin to reduce the latency of data being transmitted from a remote traffic server to the car by placing the computation unit on the vehicle. This would allow for a situation where “Autonomous and semi-autonomous vehicles can improve road safety.” See at least column 1, 23-24.

	Regarding Claim 3
	As shown in the rejection above, the combination of Roka, Muller, Doig and Martin disclosed the limitations of claim 2
	Roka further teaches
	wherein the executable operations further include:
determining a driving maneuver for the ego vehicle based on the traffic reconstruction; and
causing the ego vehicle to implement the determined driving maneuver. (“the Artificial Intelligence Engine that receives real time data inputs from sensors, imaging database, and other sources of geospatial data, and combines those inputs with historical and other contextual information to create machine intelligence of the roads and the areas around the road,” [12]; “the Artificial Intelligence Engine may inform the connected vehicle to turn around to avoid traffic congestion” [13]; “the Connected Vehicle System 160 will then send corresponding inputs to the Vehicle Control System 166 that is responsible for controlling the movement and operations of the vehicle” [49])

	Regarding Claim 5
	As shown in the rejection above, Roka, Muller, and Doig teaches the limitations of claim 1.
Roka, Muller, and Doig does not teach wherein the one or more processors are a part of an infrastructure device, Martin does explicitly teach:
wherein the one or more processors are a part of an infrastructure device. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “apparatus 100n may be implemented by the stop sign 408a (e.g., the stop sign 408a may be a representative example of infrastructure)” Column 22, 55-56)  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka, and Muller to include the teachings of as taught by Martin to reduce the latency of data being transmitted from a remote traffic server to the car by placing the computation unit in infrastructure devices closer to the vehicle. This would allow for a situation where “Autonomous and semi-autonomous vehicles can improve road safety.” See at least column 1, 23-24.

	Regarding Claim 6
	As shown in the rejection above, the combination of Roka, Muller, Doig and Martin disclosed the limitations of claim 5
	Roka further teaches 
	wherein the executable operations further include:
transmitting the traffic reconstruction to one or more connected vehicles. (“enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises.” [18])

	Regarding Claim 7
	As shown in the rejection above, the combination of Roka, Muller, Doig and Martin disclosed the limitations of claim 5
	Roka further teaches 
wherein the infrastructure device is one of a sign, a traffic light, or a billboard. (“that video feed is then processed by the remote server to identify stationary and mobile objects…. Stationary or affixed sensors that are mounted on fixtures on roads, such as traffic poles, light poles, and on buildings.” [19-20])
Although Roka teaches, wherein the infrastructure device is one of a sign, a traffic light, or a billboard.  Martin explicitly teaches:
wherein the infrastructure device is one of a sign, a traffic light, or a billboard. (“Generally, the apparatuses 100a-100n may perform computer vision operations on a series (e.g., temporally related) of video frames. … inferences may be determined about the movement of the vehicle 410a′.” Column 25, 57-64; “apparatus 100n may be implemented by the stop sign 408a (e.g., the stop sign 408a may be a representative example of infrastructure)” Column 22, 55-56) 

	Regarding Claims 9
	As shown in the rejection above, Roka, Muller, and Doig disclosed the limitations of claim 1 
	Roka further teaches 
wherein the executable operations further include:
transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle. (“enable a computing system that can receive data from traffic, road, and environmental sensors, store that data in a secure remote system, and, finally, process that data to provide information and intelligence to connected vehicles. The Artificial Intelligence Engine 133 is the main system that outputs this information and intelligence to connected vehicles, municipalities, and enterprises.” [18])
Although Roka teaches, wherein the executable operations further include: transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle,  Martin also explicitly teaches:
wherein the executable operations further include:
transmitting the traffic reconstruction to a data store, an infrastructure device. or a connected vehicle ( “The V2X communication may enable data to be transferred between the apparatuses 100a-100n (e.g., so each of ego vehicle 50 and the vehicles 410a-410d may access the most up to date information” column 23, 1-5; “Each of the ego vehicle 50 and/or the vehicles 410a-410d may comprise one of the apparatuses 100a-100n. Similarly, infrastructure may implement one or more of the apparatuses 100a-100n” column 22, 49-53)

As per claim 17, it recites A traffic reconstruction method having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roka, Muller, and Doig in view of Kaur (U.S. Pub No. 20180211529)

	Regarding Claim 10
	As shown in the rejection above, Roka, Muller, and Doig disclosed the limitations of claim 1
Roka and Muller do not explicitly teach wherein the traffic reconstruction includes a traffic jam profile, however, Kaur does explicitly teach
wherein the traffic reconstruction includes a traffic jam profile. (“More particularly, instructions 212 may analyze the received data to describe a flock traffic pattern in terms of traffic properties such as, for example, traffic density (e.g., a number of flock vehicles per unit length or unit area), vehicle proximity (e.g., average and variance of distance between flock vehicles), speed/velocity and/or acceleration of the flock (e.g., average and variance, which may also indicate whether flock traffic exhibits stop-start patterns or is free flowing),” [22]. The flow pattern analyzer is able to sense the flow of vehicles, specifically stop and go traffic which is considered a traffic jam.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Roka and Muller to include the teachings of as taught by Kaur to allow for a wider variety of traffic patterns to be sensed and in the case of stop and go traffic to allow for “the connected vehicles may be useful for improving road safety and convenience.” See at least [11].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668